Exhibit 10.2

SECURED PROMISSORY NOTE

(Mutual of Omaha Bank, Loan No. 3700038-001)

 

Principal Amount: $34,000,000.00   August 3, 2009

For value received, Quest Software, Inc., a Delaware corporation (“Maker”)
promises to pay, in lawful money of the United States, to Mutual of Omaha Bank,
a federally chartered thrift, or its order (“Payee”), at 4657 MacArthur Court,
Suite 1480, Newport Beach, California 92660, Attention: James S. Knight, or at
any other place as the Holder of this Secured Promissory Note (“Note”) may
designate from time to time, the principal sum of Thirty-Four Million and No/100
Dollars ($34,000,000.00), which has been advanced by Payee to Maker under the
concurrently executed Loan and Security Agreement (“Loan Agreement”), together
with interest per annum commencing from the date of this Note at the applicable
rate described below. As used in this Note, the term “Holder” will mean Payee,
each Participant (as described in the Loan Agreement, to the extent of their
interest), and each subsequent transferee or owner of this Note. This Note
evidences a loan (the “Loan”) from Payee to Borrower, and is subject to the
terms and conditions of the Loan Agreement. This Note, the Loan Agreement, and
all other documents evidencing, securing, and guarantying the Loan are referred
to collectively as, the “Loan Documents”.

1. Payment. Unless accelerated by Holder as a result of a default under this
Note, all principal and accrued interest will be due and payable as follows:

(a) From the date of this Note (the “Effective Date”) until the Scheduled
Maturity Date (as hereinafter defined), interest will accrue at the fixed rate
equal to the Adjusted Treasury Rate, which is 7.03% (the “Initial Rate”). On the
First Payment Date (as hereinafter defined) and continuing until the Scheduled
Maturity Date, Maker will make equal monthly installment payments of principal
and interest, in arrears, in an amount sufficient to fully amortize the
principal balance of the Note and all accrued interest at the Initial Rate over
an amortization period of 25 years.

(b) The first monthly payment will be due on the first day of the calendar month
following the Effective Date (the “First Payment Date”) and then on the first
day of each succeeding calendar month until the Scheduled Maturity Date. If the
Effective Date is any day other than the first day of the calendar month, then
interest on the principal sum outstanding for the period commencing on the
Effective Date through (and including) the last day of the month in which the
Effective Date occurs shall be due and payable concurrently with the payment
that is due on the First Payment Date.

(c) The “Scheduled Maturity Date” is the date upon which all principal and
interest is due and payable and is the date that is the 5th anniversary of the
Effective Date.

(d) As used above, the term “Adjusted Treasury Rate” means a per annum interest
rate equal to the greater of: (i) 6.25% per annum; or (ii) 5.0% over (in excess
of) the Five Year Treasury Rate. The term “Five Year Treasury Rate” means the
Five Year



--------------------------------------------------------------------------------

Treasury Constant Maturity rate as determined by the United States Treasury and
published by the Federal Reserve Board as of the date of Lender’s commitment
letter.

(e) Interest will be calculated based upon a 360-day year and the actual number
of days elapsed. This results in more interest than if a 365-day year were used.
All amounts payable under this Note are payable in lawful money of the United
States during normal business hours on a Banking Day (as such term is defined in
the Loan Agreement).

2. Default. Maker will be deemed to be in default under this Note if Maker:
(i) fails to make any payment required under this Note within ten (10) days
after the date the payment is due, or if there is not specified due date then
within 10 days after written notice from Lender; (ii) is in default (monetary or
non-monetary) beyond all applicable notice and cure periods under the Deed of
Trust (as defined below) or under any of the other Loan Documents. If Maker is
in default under this Note, or under any other Loan Documents, the unpaid
principal and accrued and unpaid interest and any other unpaid amounts and costs
due will bear interest at a rate (“Default Rate”) equal to 5% greater than the
applicable rate of interest then being charged under the Note. From and after
the date when the principal balance of this Note is due by reason of its
scheduled maturity, acceleration, default, or otherwise (the date being called
the “Maturity Date”), any unpaid principal and interest and any other unpaid
amounts and costs under this Note will bear interest at the Default Rate.
Additionally and without limitation, all amounts owed under any judgment
obtained against Maker with respect to this Note will bear interest at the
Default Rate.

3. Late Charge. Without limiting Holder’s right to charge and collect interest
at the Default Rate upon the occurrence of the specified events, Maker
acknowledges that, if any payment required under this Note is not paid within 10
days after the date the payment is due, the Holder will incur additional costs.
The exact amount of these costs is difficult and impracticable to assess. Maker
acknowledges that, under the circumstances existing at the time this Note is
made, the sum equal to the greater of $100.00 or five percent (5.00%) of the
overdue amount is a reasonable charge, and Maker promises to pay this late
charge when due. No notice of the assessment of the late charge need be given by
Holder to Maker. The obligation of Maker to pay the late charge does not alter
or affect the rights of the Holder to collect interest on the amounts due under
this Note at the interest rates established in this Note nor does it affect or
impair Holder’s other rights or remedies under this Note or any other Loan
Documents.

4. Usury Limitation. Maker agrees to pay, and has contracted with Holder to pay,
an effective rate of interest that, together with the interest rates described
in this Note, results from the inclusion of all charges, late fees, and default
interest payable by Maker that may constitute interest for the purposes of any
applicable usury laws. Nothing in this Note will be construed as a violation of
any usury laws that may be enacted from time to time in the State of California.
If Holder receives an amount that would exceed any usury limits, all amounts
that would be excessive interest will be applied as a reduction in the unpaid
principal balance and, if a surplus still remains, all amounts will be remitted
by Holder to Maker. To the extent that Maker is legally capable of doing so,
Maker agrees that the only relevant usury laws are the relevant laws of the
State of California that are in effect on the date of this Note.

 

2



--------------------------------------------------------------------------------

5. Acceleration. At the option of the Holder, all sums due under this Note
(including all unpaid principal and interest) will become immediately due and
payable without notice upon the occurrence of any default under this Note. Every
party who is now or in the future may become liable for payment of this Note,
and every Surety (defined below) of this Note, expressly agrees that the Note
may be extended unilaterally from time to time and expressly consents to the
release of all or part of the Property encumbered by the Deed of Trust.

6. Collection Costs. If any default occurs under this Note, Maker and all
Sureties promise to pay all reasonable costs of collection including, without
limitation, attorney fees in a reasonable amount. Without limiting the
foregoing, Maker and all Sureties agree to pay all court costs and attorney fees
incurred by or assessed against Holder if Holder is made a party to any
litigation solely because of the existence of the indebtedness evidenced by this
Note.

7. Prepayment. If this Note is prepaid in whole or in part, at any time and for
any reason prior to the applicable Maturity Date, Maker agrees to pay a
prepayment fee equal to: (i) one percent (1%) of the amount prepaid if said
payment is received by Payee during the first two years after the Effective
Date, and (ii) one half percent (.5%) of the amount prepaid if said payment is
received by Payee during the third year after the Effective Date. No prepayment
fee shall be payable for prepayments made after the end of the third year after
the Effective Date. Maker understands that any loan fees, origination fees, or
prepaid finance charges previously paid to Holder will not be refunded upon any
early prepayment. Early payments will not, unless otherwise agreed by Holder,
relieve Maker of its obligations to continue to make payments for each future
payment period.

8. Governing Law. This Note is governed by, and is to be construed in accordance
with, the laws of the State of California. Any action brought to enforce,
construe, or interpret any provision of this Note must be commenced or
maintained in the Superior Court of the State of California, Orange County or,
if the Superior Court lacks or declines jurisdiction, in the United States
District Court for the District of California. All parties irrevocably consent
to this jurisdiction and venue and agree not to transfer or remove any action
commenced in accordance with this provision of the Note.

9. Waivers. Maker and all sureties, guarantors, endorsers, and accommodation
parties (each a “Surety”) of this Note or any obligation under this Note each:
(i) agree that the liability for payment under this Note is joint and several;
(ii) waive all formalities in connection with collection on this Note, to the
fullest extent permitted by law, including demand, presentment, notice of
dishonor, diligence in collection, notice of protest, and notice of nonpayment;
and (iii) waive all homestead and exemption rights, if applicable, affecting the
full collection of this Note. Maker and each Surety agree to all renewals,
modifications, extensions, partial payments, discharges, releases, or
substitutions of security of or for this Note that are made before or after the
Maturity Date, all of which may be made without prejudice to the rights of the
Holder under this Note.

10. Sureties. In addition, each Surety waives and agrees not to assert: (i) any
right to require Holder to proceed against Maker or any other Surety, to proceed
against or exhaust any security for the Note, to pursue any other remedy
available to Holder, or to pursue any remedy in any particular order or manner;
(ii) the benefits of any legal or equitable doctrine or principle of

 

3



--------------------------------------------------------------------------------

marshalling; (iii) notice of the existence, creation, or incurring of new or
additional indebtedness of Maker to Holder; (iv) to the fullest extent permitted
by law, the benefits of any statutory provision limiting the liability of a
surety; (v) any defense arising by reason of any disability or other defense of
Maker or by reason of the cessation from any cause whatsoever (other than
payment in full) of the liability of Maker for payment of the Note; and (vi) to
the fullest extent permitted by law, the benefits of any statutory provision
limiting the right of Holder to recover a deficiency judgment, or to otherwise
proceed against any person or entity obligated for payment of the Note, after
any foreclosure or trustee’s sale of any security for the Note. Until payment in
full of the Note, no Surety will have any right of subrogation and each waives
any right to enforce any remedy that Holder now has, or may have in the future,
against Maker or any other Surety, and waives any benefit of, and any right to
participate in, any security now or in the future held by Holder.

11. Preferential Payment. Maker agrees that, to the extent Maker or any Surety
makes any payment to Holder in connection with the indebtedness evidenced by
this Note and all or any part of the payment is subsequently invalidated,
declared to be fraudulent or preferential, set aside, or required to be repaid
by Holder or paid over to a trustee, receiver, or any other entity, whether
under any bankruptcy act or otherwise (any payment of this type being referred
to as a “Preferential Payment”), the indebtedness of Maker under this Note will
continue or will be reinstated, as the case may be, and, to the extent of the
payment or repayment by Holder, the indebtedness evidenced by this Note or part
of this Note intended to be satisfied by the Preferential Payment will be
revived and continued in full force and effect as if the Preferential Payment
had not been made.

12. Application of Payments. Any check, draft, money order, or other instrument
given in payment of all or any portion of this Note may be accepted by Holder
and handled for collection, but the acceptance of the check, draft, money order,
or other instrument will not constitute payment under the Note or diminish any
of Holder’s rights under the Note unless and until actual cash proceeds are
unconditionally received by Holder and applied to the indebtedness evidenced by
this Note. Unless a default under this Note has occurred and is continuing, all
payments made by Maker under this Note will be applied: (i) first, to late
charges, costs of collection or enforcement, and similar amounts due, if any,
under the Note, or any other Loan Documents; (ii) second, to interest that is
due and payable under this Note; and (iii) third, the remainder to principal due
and payable under this Note. If a default under this Note has occurred and is
continuing, all payments made by Maker under this Note will be applied to the
sums due under this Note, or any other Loan Documents in any order or
combination that Holder may determine, in its sole discretion.

13. Cumulative Rights. The rights and remedies of the Holder under this Note are
intended to be cumulative and concurrent and may be pursued singularly,
successively, or together against Maker and/or each and every Surety, or any of
them. If there is more than one Maker, the obligations and covenants of each
Maker will be joint and several. Failure of the Holder to exercise any right or
option under this Note will not constitute a waiver of Holder’s right to
exercise its rights or options in the event of a subsequent default or in the
event of the continuance of any existing default.

 

4



--------------------------------------------------------------------------------

14. Time for Performance. Time is of the strictest essence in the payment and
performance by Maker under this Note.

15. Security. This Note is secured by a senior and first priority Deed of Trust,
Security Agreement, Assignment of Rents and Leases, and Fixture Filing (“Deed of
Trust”) in favor of Fidelity National Title Company, as trustee, encumbering
certain real property located in Orange County, California (“Property”).

[THE REMAINDER OF THIS PAGE IS LEFT BLANK.

SIGNATURES FOLLOW ON THE NEXT PAGE.]

 

5



--------------------------------------------------------------------------------

This Note is made and entered into as of the date set forth at the beginning of
this Note.

 

“Maker” Quest Software, Inc., a Delaware corporation By:  

/s/ Scott Davidson

Name:  

Scott Davidson

Title:  

CFO

By:  

/s/ David Cramer

Name:  

David Cramer

Title:  

VP, General Counsel & Secretary

 

6